                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL L. WHITNEY,

                  Plaintiff,
v.                                                                  No. CV 19-566 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

                  Defendant.

                      ORDER GRANTING UNOPPOSED MOTION
                        TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Michael Whitney’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 19), filed November 4, 2019.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall have until December 4, 2019,

to serve his Motion to Reverse and Remand for a Rehearing, Defendant shall have until

February 3, 2020, to serve his Response, and Plaintiff may file a Reply no later than

February 17, 2020.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
